Case 2:15-cv-00050-Z-BR Document115 Filed 08/10/20 Pagei1lof2 PagelD 11312

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION | Aus | 0 2020

 

 

 

CLERK, U.S. DISTRICT ee

 

BRENT RAY BREWER, § By :
Petitioner, § ciel
§  2:15-CV-50-Z-BR
“ §
§ Death Penalty Case
LORIE DAVIS, Director TDCJ-CID, §
§
Respondent. §
ORDER

On July 23, 2020, the United States Magistrate Judge (the “Magistrate Judge”) entered
findings and conclusions (ECF No. 114) on “Petitioner’s Renewed Motion for Discovery and
Evidentiary Hearing” (the “Renewed Motion”) (ECF No. 94) filed by Petitioner on January 9,
2020. The Magistrate Judge RECOMMENDS that the Renewed Motion be (1) denied with respect
to its request for discovery and (2) carried forward with respect to its request for an evidentiary
hearing until the filing of all relevant pleadings and the submission of all relevant state court
records for review by this Court. The parties did not file objections to the Magistrate Judge’s
findings, conclusions, and recommendation, and the time to do so has now expired.

After making an independent review of the pleadings, files, and records in this case, as well
as the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes
that the findings and conclusions are correct. For the reasons stated at length by the Magistrate
Judge, Petitioner has failed to show that (1) the state trial court’s evidentiary rulings targeted by
the Renewed Motion violated a specific federal constitutional right or rendered Petitioner’s trial
fundamentally unfair or (2) Petitioner’s trial counsel rendered ineffective assistance by not

challenging the admission of certain testimonies.

 
Case 2:15-cv-00050-Z-BR Document115 Filed 08/10/20 Page 2of2 PagelD 11313

Consequently, the findings, conclusions, and recommendation of the Magistrate Judge
(ECF No. 114) are ADOPTED. It is therefore ORDERED that Petitioner’s Renewed Motion
(ECF No. 94) is DENIED with respect to its request for discovery but CARRIED FORWARD
with respect to its request for an evidentiary hearing until the filing of all relevant pleadings and
the submission of all relevant state court records for review by this Court.

SO ORDERED.

August (075020.

 

MA Ls I. St oireier
ED eel DISTRICT JUDGE
